CRAWLEY, Judge,
dissenting.
Cutts v. American United Life Ins. Co., 505 So.2d 1211 (Ala.1987), holds that all claims “arising out of facts within the ambit of malicious prosecution but couched in other terms, especially general allegations of negligence, willfulness, or wantonness,” must be treated as claims for malicious prosecution. 505 So.2d at 1214. I believe the allegations underlying Asaro’s fraud claim arise out of facts within the ambit of malicious prosecution. Therefore, I would hold that Cutts forecloses Asaro’s fraud claim in addition to her false-imprisonment and abuse-of-process claims.